Citation Nr: 0032684	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veteran's Affairs (VA) benefits.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

Appellant represented by:   Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 special apportionment 
decision of the San Juan, Puerto Rico VA Regional Office 
(RO).  The appellant requested and was scheduled for a 
hearing before a Member of the Board of Veterans Appeals in 
March 1999.  However, the appellant canceled the hearing 
before a Member of the Board in March 1999.

In a 1998 statement received in 1999, the veteran requested 
that his claims folder be transferred to the St. Petersburg, 
Florida Regional Office due to his relocation.  The veteran's 
claims folder was forwarded.  However, the Board notes that 
the appellant resides in San Juan, Puerto Rico.  The St. 
Petersburg, Florida RO is the current servicing RO. 


REMAND

Upon review of the evidence, the Board observes that the 
appellant contends that the veteran was directed by Court to 
pay her $340 and then $262 per month for his two children.  
The appellant states that the veteran did not make all 
payments and as of March 1999 owes $3,487 for back child 
support through the Arecebo Superior Court.  Documentation 
showing the amount of child support awarded by the court as 
well as current amounts received are not of record.  

Additionally, the appellant, although submitting a general 
income and expense report in 1997, has not submitted a recent 
completed income and expense report showing the amount of 
income received and the amount of her expenses.  Furthermore, 
while the veteran has been apprised of all information 
pertaining the appellant's claim for apportionment as 
required, he has not submitted any income or expense 
information.  Moreover, the Board notes that the RO, in a May 
2000 rating decision, increased the veteran's disability 
evaluation to 100 percent effective from March 1999 and 
awarded special monthly compensation and aid and attendance 
benefits.  According to award data, the veteran is receiving 
payment for the two dependent children in the appellant's 
custody.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact both the 
appellant and the veteran and request 
copies of any records of payments of child 
support paid to the appellant as well as 
income and expense reports showing their 
respective current receipt of income 
compared outgoing expenses including a 
list of such expenses.  

2.  The RO should again review the 
evidence of record and determine whether 
the appellant is entitled to apportionment 
of the veteran's benefits on behalf of the 
two dependent children.  All parties and 
their representatives should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The veteran and the appellant should 
be provided with a copies of all relevant 
statements pertaining to this case under 
the contested claims procedures in 
accordance with 38 U.S.C.A. § 7105A(b) 
and 38 C.F.R. §§ 19.101, 19.102.



Both the veteran and the appellant have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


